UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-2266


JOSEPH M. RUSSELL,

                Plaintiff - Appellant,

          v.

DENNIS J. SMITH,

                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:08-cv-00070-JBF-JEB)


Submitted:   January 15, 2009                Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph M. Russell, Appellant Pro Se. Christina Nicole Gilliam,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph M. Russell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Russell v. Smith, No. 4:08-cv-00070-JBF-JEB (E.D. Va.

Oct. 6, 2008).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2